Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 8-11, 14-15, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Janssens (US 20140040368) in view of Rad (US 9,733811) in view of Hidesawa (US 20050047576).
Regarding claim 1, Janssens teaches, a terminal operating method (abstract, Fig. 3) comprising: 
receiving, by a first terminal, profile information from each of a plurality of terminals (Paragraph 5);
 receiving, by the first terminal, a first signal from each of a subset of the plurality of terminals (Paragraph 6, 26, and Fig. 3, el. 315, 310: indicate interest, like, etc.); 
receiving, at the first terminal, a second signal generated by a user of the first terminal, wherein the second signal is a favorable signal associated with a user of a second terminal of the subset of the plurality of terminals (Paragraph 53, 64, 78,94: mutual like :link counter may be provided counting how many "links" a user has (where both users liked each other) and a badge 310 may be displayed indicating that the user linked with the other user (e.g., instead of displaying the like indication ); and 
upon determining that the first signal from the second terminal is a favorable signal received from the user of the second terminal (Paragraph 53, 64, 78,94: mutual like).
Janssen does not t explicitly teach sending, by the first terminal, a video call request to the second terminal.
	Rad in the same art of endeavor teaches receiving plurality of user’s profiles (abstract), wherein upon identifying a mutual like between two users, initiate a video call between these users (matching server 20 creates a match between two users 14 after both users 14 have expressed a preference for each other's profiles using like button 86 or the swiping gesture associated with like button, for example both Harry and Sally are made aware that they each expressed approval of each other's profile. Matching server 20 then enables Harry and Sally to directly communicate with each other, both Harry and Sally are made aware that they each expressed approval of each other's profile. Matching server 20 then enables Harry and Sally to directly communicate with each other (Col. 22, lines 4-27).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Janssen with Rad in order to improve the system and enhance user’s communication experience.
	Janssen in view of Rad does not displaying, during a waiting time after the sending of the video call request, a screen sequentially counting down the waiting time on the first terminal until the waiting time ends.
	Hidesawa teaches displaying, during a waiting time after the sending of the call request, a screen sequentially counting down the waiting time on the first terminal until the waiting time ends. (Fig. 23-24 and Paragraph 121).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Janseen with Rad with Hidesawa in order to improve the system and increase the user’s convenience.
	Regarding claim 2, Janssen in view of Rad in view of Hidesawa teaches, wherein the user of the first terminal has a first gender, and users of the plurality of terminals have a second gender (Rad: Harry and Sally).
	Regarding claim 6, Janssen in view of Rad in view of Hidesawa teach, transmitting a third signal from the first terminal to a second subset of the plurality of terminals prior to receiving the first signals, wherein the third signal is transmitted based on profile information received from the plurality of terminals (Jansen: 26: viewing user profiles, providing like indications (e.g., to indicate whether one user finds the other user interesting and 49: user bows the users and transmit a signal indicating he is interested), and profile information received from a certain terminal of the plurality of terminals comprises at least one of photographs, hobby information, nickname information, height information, date of birth information, gender information, residential area information, school information, and videos of a user the certain terminal (Janssen Paragraph 36, 55).
Regarding claim 7, Janssen in view of Rad in view of Hidesawa teach, wherein the first signal is a favorable signal regarding the certain profile information, and the second signal is a favorable signal regarding profile information of the first terminal (Janssens: Paragraph 53-54 and Rad: Col. 22, lines 4-27).
Regarding claim 8, see claim 1 rejection.
Regarding claim 9, see claim 1 rejection.
Regarding claim 10, see claim 2 rejection.
Regarding claim 11, see claim 3 rejection.
Regarding claim 14, see claim 6 rejection.
Regarding claim 15, see claim 7 rejection.
Regarding claim 18, Janssen in view of Rad teach, wherein receiving the first signal from each of the subset of the plurality of terminals comprises receiving the first signal through a server (Rad: Fig.1, el. 20).
Regarding claim 19, Janssen in view of Rad teach, further comprising transmitting the second signal to the second terminal through a server (Rad: Fig.1, el. 20).
Regarding claim 20, Janssen in view of Rad teach, wherein, if the user of the second terminal receives and accepts the video call request before the waiting time ends, a video call session is established between the first terminal and the second terminal (it is well known that once a request is accepted the connection will be established even before the waiting time ends).
Regarding claim 21, Janssen in view of Rad teach, wherein, if the user of the second terminal receives and accepts the video call request before the waiting time ends, the communication interface initiates a video call session with the second terminal (it is well known that once a request is accepted the connection will be established even before the waiting time ends).
	Claims 4-5, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Janssens (US 20140040368) in view of Rad (US 9, 733811) in view of Hidesawa in view of Lubeck (US 20160307259).
Regarding claim 4, Janssen in view of Rad in view of Hidesawa teach, establish a communication between the two user.
Janssen in view of Rad in view of Hidesawa does not teach in response to the second terminal not accepting the video call request before a waiting time ends, displaying a message window for the first terminal to send a message to the second terminal.
	Lubeck teaches in response to the second terminal not accepting the video call request before a waiting time ends, displaying a message window for the first terminal to send a message to the second terminal (Paragraph 53 and Fig. 6).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Janssen in view of Rad with Lubeck in order to improve the system and enhance user’s call experience.
Regarding claim 5, Janssen in view of Rad in view of Hidesawa teach, establish a communication between the two user.
Janssen in view of Rad in view of Hidesawa does not teach in response to the second terminal declining during the video call waiting time, displaying a message window the first terminal to send a message to the second terminal. 
Lubeck teaches in response to the second terminal not accepting the video call request before a waiting time ends, displaying a message window for the first terminal to send a message to the second terminal (Paragraph 53 and Fig. 6).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Janssen in view of Rad with Lubeck in order to improve the system and enhance user’s call experience.
Regarding claim 12, see claim 4 rejection.
Regarding claim 13, see claim 5 rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652